NO. 12-16-00180-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

SCARBROUGH HAVEN L.L.C., A                                §    APPEAL FROM THE 354TH
TEXAS LIMITED LIABILITY
COMPANY,
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

PLAINS PIPELINE, L.P., A TEXAS
LIMITED PARTNERSHIP,
APPELLEE                                                  §    RAINS COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant filed a document with the trial court clerk expressing its intent to appeal the
award of special commissioners in a condemnation case.               Ultimately, the document was
transmitted to this Court.         The clerk of this Court filed the document and requested that
Appellant remit the filing fee for the appeal. Appellant responded that the document relates only
to the pending proceeding in the trial court and that it does not intend to initiate an appellate
proceeding in this Court at this time. Because Appellant does not wish to pursue an appellate
proceeding here at this time, we dismiss the appeal. See TEX. R. APP. P. 42.1(a).
Opinion delivered July 20, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 20, 2016


                                        NO. 12-16-00180-CV


     SCARBROUGH HAVEN L.L.C., A TEXAS LIMITED LIABILITY COMPANY,
                                  Appellant
                                     V.
          PLAINS PIPELINE, L.P., A TEXAS LIMITED PARTNERSHIP,
                                  Appellee


                               Appeal from the 354th District Court
                             of Rains County, Texas (Tr.Ct.No. 9928)

                      THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court that the
appeal be dismissed, and that this decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.